Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 29, 2013                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
  146491                                                                                                  Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
  LINDA DETARY and JERRY DETARY,                                                                                     Justices
           Plaintiffs-Appellees,
  v                                                                SC: 146491
                                                                   COA: 308179
                                                                   Kent CC: 2008-010179-NH
  ADVANTAGE HEALTH PHYSICIANS, PC,
          Defendant-Appellant,
  and
  STEVEN A. CRANE, MD, PAUL O. FARR,
  MD, GRAND RIVER GASTROENTEROLOGY,
  PC, MUMNOON HAIDER, MD, JODY LYN
  HEILMAN, MD, BAO THIEN HUYHN, MD,
  NASIR ABBAS KHAN, and TRINITY
  HEALTH-MICHIGAN,
             Defendants.
  _________________________________________/

        On order of the Court, the application for leave to appeal the November 29, 2012
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 29, 2013                      _________________________________________
           d0422                                                              Clerk